DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards signal manipulation but fails to disclose a concrete and tangible subject matter without reciting additional elements and the claim as a whole does not integrates the invention into a practical application. Signals due to a field by itself are considered as an abstract idea. Furthermore, the claims lack a particular apparatus for performing the method. See MPEP 2106

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are considered indefinite for the reasons stated below: 
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the signal process and transformation from signal data into a tangible data output from the imaging device.
Regarding claims 1, 6, 15 and 19, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonyushkin (US 2018/0335487 A1) in view of Srininvasan (US 2018/0064365 A1)
With respect to claim 1, Tonyushkin discloses an apparatus for generating a field-free region, comprising (see Figure 1B and 1D): a housing in which an opening is formed in a first surface thereof 5such that a measurement head is inserted into a spacing area (fixture #200 considered as the housing forming a space to insert a driver coil #130 within said space); a pair of rectangular-shaped magnets that are installed respectively on two surfaces facing each other, among four surfaces perpendicular to the first surface of the housing; and a pair of magnet arrays that are installed respectively on the first surface of the 10housing and on another surface facing the first surface (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other; see paragraph 0032 disclosing the rectangular shape), each of the magnet arrays including multiple small magnets arranged along an edge of the opening (see Figure 1B). Furthermore, Tonyushkin discloses the claimed invention as stated above except for specifying that the housing is a hexahedral housing. However, Srinivasan discloses a hexahedral housing (as seen on Figure 6, see also paragraph 0035). Therefore, one of ordinary skill in art at the time the invention was made to have an hexahedral housing as taught by Srinivasan with Tonyushkin’s apparatus for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of housing the components to form a device wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claims 2 and 16, Tonyushkin discloses the multiple small magnets are arranged in a circular shape along the edge of the opening (see Figure 1B and 1D showing a cut view of the circular shapes).  
With respect to claims 3 and 17, Tonyushkin discloses the field-free region is a Field-Free Point (FFP) or a Field-Free Line (FFL) (see Abstract and paragraph 0003 disclosing FFL).  
With respect to claim 4, Tonyushkin discloses 20a first driving unit for linearly moving or rotating the pair of rectangular-shaped magnets (see paragraph 0010). 
With respect to claim 6, Tonyushkin discloses wherein the field-free region generation unit includes a housing in which an opening is formed in a first surface thereof such that the measurement head is inserted into the spacing area (fixture #200 considered as the housing forming a space to insert a driver coil #130 within said space), 15the pair of rectangular-shaped magnets that are installed respectively on two surfaces facing each other, among four surfaces perpendicular to the first surface of the housing, and the pair of magnet arrays that are installed respectively on the first surface of the housing and on another surface facing the first surface, each of the magnet arrays 20including the multiple small magnets arranged along an edge of the opening (see Figure 1D with multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other; see paragraph 0032 disclosing the rectangular shape).  Furthermore, Tonyushkin discloses the claimed invention as stated above except for specifying that the housing is a hexahedral housing. However, Srinivasan discloses a hexahedral housing (as seen on Figure 6, see also paragraph 0035). Therefore, one of ordinary skill in art at the time the invention was made to have an hexahedral housing as taught by Srinivasan with Tonyushkin’s apparatus for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of housing the components to form a device wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claim 7, Tonyushkin discloses the multiple small magnets are arranged in a circular shape along the edge of the opening (see Figure 1D).  
With respect to claims 9 and 18, Tonyushkin discloses the control unit is configured to: 20PA4794-0generate a 2D image, which is 2D positional distribution of nano magnetic particles included in a cross section of the sample, based on the detection signal; and generate a 3D image by synthesizing multiple 2D images corresponding to multiple cross sections that are parallel to each other see paragraph 0008-0010, 0017, 0069 and 0084).  
With respect to claim 10, Tonyushkin discloses a first driving unit for linearly moving or rotating the pair of rectangular-shaped magnets (see paragraph 0010).  
With respect to claim 1011-13 and 19-20, Tonyushkin discloses repeatedly perform linear movement of the pair of rectangular-shaped magnets in one direction and rotation thereof so as to form a predetermined angle with the one direction by controlling the first driving unit (see paragraph 0069 and 0084 disclosing the rotation of the magnets via mechanic means to rotate at angles between 0° to 180                                
                                    °
                                
                            ); and generating a sinogram using a signal output from the detection signal according to 15movement of the field-free region and generate the 2D image by performing inverse radon transform on the generated sinogram (see paragraph 0084 disclosing Radon transformations wherein said transformations is performed on data known as sinogram).  
With respect to claim 1015, Tonyushkin discloses the pair of rectangular-shaped magnets is configured such that the rectangular-shaped magnets are installed respectively on two surfaces facing each other (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other; see paragraph 0032 disclosing the rectangular shape), among four surfaces perpendicular to a first surface of a housing (fixture #200 considered as the housing forming a space to insert a driver coil #130 within said space), in the first surface of which an opening is formed such that the measurement head is inserted into the spacing 15area (see Figure 1D having a drive coil #130 inserted within spacing area and considered as the claimed head), and the pair of magnet arrays is configured such that the magnet arrays are located respectively on the first surface of the housing and on another surface facing the first surface and such that the multiple small magnets are arranged along an edge of the opening (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other).  Furthermore, Tonyushkin discloses the claimed invention as stated above except for specifying that the housing is a hexahedral housing. However, Srinivasan discloses a hexahedral housing (as seen on Figure 6, see also paragraph 0035). Therefore, one of ordinary skill in art at the time the invention was made to have an hexahedral housing as taught by Srinivasan with Tonyushkin’s apparatus for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of housing the components to form a device wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 8, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tonyushkin (US 2018/0335487 A1).
With respect to claim 5, Tonyushkin discloses an apparatus for imaging nano magnetic particles, comprising: a measurement head in which a through hole for accommodating a sample 25including the nano magnetic particles is formed and in which an excitation coil and a detection coil are installed (see Figure 1D disclosing transmitting coils #130 and paragraph 0086 for receiving coils not shown); a field-free region generation unit for forming a field-free region, in which there is a weak magnetic field or no magnetic field (see Abstract and paragraph 0003 disclosing FFL), in a spacing area between identical 19PA4794-0 magnetic poles that face each other (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other); and a control unit for applying a signal to the excitation coil when the measurement head is placed within the spacing area of the field-free region generation unit (see paragraph 0008-0009 and 0017), controlling the field-free region so as to move in the sample (see paragraph 0010), and imaging 3D positional distribution 5of the nano magnetic particles included in the sample based on a detection signal output from the detection coil (see paragraphs 0014 and 0017), wherein the field-free region generation unit includes a pair of rectangular-shaped magnets and a pair of magnet arrays, in each of which multiple small magnets are arranged (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other; see paragraph 0032 disclosing the rectangular shape).  
With respect to claim 258, Tonyushkin discloses the field-free region is a Field-Free Point (FFP) or a Field-Free Line (FFL) (see Abstract and paragraph 0003 disclosing FFL).  
With respect to claim 14, Tonyushkin discloses a method for imaging nano magnetic particles, comprising: applying a signal to an excitation coil installed in a measurement head that accommodates a sample including the nano magnetic particles (see Figure 1D disclosing transmitting coils #130 and paragraph 0086 for receiving coils not shown for transmitting and receiving a signal in a sample); and 21PA4794-0 moving a field-free region, in which there is a weak magnetic field or no magnetic field (see Abstract and paragraph 0003 disclosing FFL) and which is generated in a spacing area between identical magnetic poles facing each other, in a sample and imaging 3D positional distribution of the nano magnetic particles included in the sample based on a detection signal output from a 5detection coil of the measurement head (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other), wherein the field-free region is generated by a pair of rectangular-shaped magnets and a pair of magnet arrays, in each of which multiple small magnets are arranged (see multiple pairs of magnets #110A-110N on one side and magnets #120A-120N at the other side, facing each other; see paragraph 0032 disclosing the rectangular shape).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses imaging systems having field-free regions and system that uses Radon transformations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2858